Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), made as of August 6, 2007
(the “Effective Date”), between Guess?, Inc., a Delaware corporation (the
“Company”), and Carlos Alberini (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive has served as the Company’s President and Chief Operating
Officer since December 2000.

WHEREAS, the Executive has heretofore been employed by the Company pursuant to
an employment agreement made effective as of November 8, 2000 and amended as of
June 16, 2003 (the “Prior Agreement”).

WHEREAS, the Company recognizes that the Executive’s talents and abilities are
unique and have been integral to the success of the Company.

WHEREAS, the Company wishes to retain the services of the Executive and
anticipates that the Executive’s contribution to the growth and success of the
Company will continue to be substantial.

WHEREAS, the Company and the Executive wish to amend and restate the Prior
Agreement as evidenced by this Agreement, effective as of the date hereof.

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.                                       POSITION/DUTIES.

(a)                                  During the Employment Term (as defined in
Section 2 below), the Executive shall serve as the Company’s President and Chief
Operating Officer.  In this capacity the Executive shall have such duties,
authorities and responsibilities commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies
and such other duties and responsibilities as the Board of Directors of the
Company (the “Board”) shall designate that are consistent with the Executive’s
position as President and Chief Operating Officer.  The Executive shall report
to the Chairman of the Board and to the Chief Executive Officer of the Company. 
The Executive shall have authority as is appropriate to carry out his duties and
responsibilities as set forth in this Agreement.

(b)                                 During the Employment Term (as defined
below), the Executive shall use the Executive’s best reasonable efforts to
perform faithfully and efficiently the duties and responsibilities assigned to
the Executive hereunder and shall devote substantially all of the Executive’s
business time (excluding periods of vacation and other approved leaves of
absence) to such performance of the Executive’s duties with the Company. 
Executive may serve on the board of directors or advisory boards of other
non-profit companies or, subject to Board


--------------------------------------------------------------------------------


approval, of other for-profit companies, provided that any such service does not
create a potential business conflict or the appearance thereof.

(c)                                  The Company shall not relocate the
Executive’s principal place of business outside of the Los Angeles metropolitan
area without the Executive’s written consent.

(d)                                 The Executive shall be provided with
appropriate office facilities and support services in the Company’s corporate
headquarters in Los Angeles, California in order for the Executive to perform
his duties to the Company.

2.                                       EMPLOYMENT TERM.  The Executive’s term
of employment under this Agreement (such term of employment, as it may be
extended or terminated, is herein referred to as the “Employment Term”) shall be
for a term commencing on the Effective Date and, unless terminated earlier as
provided in Section 7 hereof, ending on the last day of the fourth whole Fiscal
Year of the Company commencing on or after the Effective Date (the “Original
Employment Term”), provided that the Employment Term shall be automatically
extended, subject to earlier termination as provided in Section 7 hereof, for
successive additional one (1) Fiscal Year periods (the “Additional Terms”),
unless, on or before 90 days prior to the expiration of the Original Employment
Term or of any Additional Term, the Company or the Executive has notified the
other in writing that the Employment Term shall terminate at the end of the
then-current term (a “Non-Renewal”).

3.                                       BASE SALARY.  The Company agrees to pay
the Executive a base salary (the “Base Salary”) at an annual rate of not less
than Eight Hundred Thousand Dollars ($800,000), payable in accordance with the
regular payroll practices of the Company, but not less frequently than monthly. 
The Executive’s Base Salary shall be subject to annual review by the Board (or a
committee thereof) and may be increased, but not decreased, from time to time by
the Board.  No increase to Base Salary shall be used to offset or otherwise
reduce any obligations of the Company to the Executive hereunder or otherwise. 
The base salary as determined herein from time to time shall constitute “Base
Salary” for purposes of this Agreement.

4.                                       ANNUAL INCENTIVE BONUS AND OTHER
BONUSES.  During the Employment Term, the Executive shall be eligible to
participate in the Company’s annual bonus and other incentive compensation plans
and programs for the Company’s senior executives at a level commensurate with
the Executive’s position.  For each fiscal year of the Company (“Fiscal Year”)
that begins on or after February 4, 2007 and ends not later than the expiration
of the Employment Term, the Executive shall be eligible to earn an annual cash
bonus (the “Bonus”) under the Company’s Annual Incentive Bonus Plan, as amended
from time to time (the “Bonus Plan”), and, if appropriate, the Company’s 2004
Equity Incentive Plan, as amended from time to time (the “Equity Plan”), based
upon the achievement by the Company and its subsidiaries of performance goals
under the Bonus Plan and under the Equity Plan for each such Fiscal Year
established by the Compensation Committee of the Board of Directors (the
“Compensation Committee”).  The Compensation Committee shall establish objective
criteria to be used to determine the extent to which such performance goals have
been satisfied.  The range of the Bonus opportunity for each Fiscal Year will be
as determined by the Compensation Committee based upon the extent to which such
performance goals are achieved, provided that the annual target Bonus
opportunity shall be at least 80% of the Executive’s Base Salary (for each such

2


--------------------------------------------------------------------------------


year, the “Target Bonus”), the threshold Bonus for a Fiscal Year shall be
one-half the Target Bonus for such year and the maximum Bonus payable pursuant
to this Section 4 for any Fiscal Year shall not exceed the amount that is 120%
of the Executive’s Base Salary for such year.  The Bonus, if any, payable to the
Executive in respect of any Fiscal Year will be paid at the same time that
bonuses are paid to other executives of the Company, but in any event within
seventy-five days after the conclusion of such Fiscal Year.  After the
expiration of the Bonus Plan and the Equity Plan, Executive’s right to receive
future Bonus opportunities under such plan is subject to approval by the
stockholders of the Company of a similar successor plan under which such
opportunity may be granted.  The Compensation Committee may, in its sole
discretion, award additional bonuses to Executive.

5.                                       EQUITY BASED INCENTIVE AWARDS.

(a)           EMPLOYMENT INDUCEMENT AWARD.  The Company shall grant the
Executive under the Equity Plan as of the Effective Date a Restricted Stock
Award (“Restricted Stock”) equal to 150,000 shares of the Company’s common stock
subject to the following terms and conditions:

(i)            If, for the third and fourth fiscal quarters of the Company’s
2008 Fiscal Year, considered together as one period (the “Second Half of Fiscal
2008”), or for any one of the four whole Fiscal Years commencing on or after
February 3, 2008 during the Original Employment Term, the Company shall record
earnings per share (“Earnings per Share”) growth of greater than the Applicable
Annual Target as compared to the same fiscal period from the immediately
preceding Fiscal Year, then 20% of the Restricted Stock shall become vested as
of the first business day following the issuance of the Company’s financial
statement for such period, provided the Executive is then employed by the
Company.  If the Earnings per Share growth requirement is not met for any such
period, all of the shares of the Restricted Stock eligible for vesting for that
period shall vest on the first business day following the issuance of the
Company’s financial statement for any subsequent Fiscal Year during the Original
Employment Term if the cumulative compounded average Earnings per Share growth
from the Second Half of Fiscal 2008 through such subsequent Fiscal Year is more
than the Applicable Cumulative Target for such subsequent Fiscal Year.  The
“Applicable Annual Target” for each of the Second Half of Fiscal 2008 and the
first and second whole Fiscal Years that commences on or after February 3, 2008
is a growth in Earnings per Share of 15% or more as compared to the same fiscal
period from the immediately preceding Fiscal Year.  The “Applicable Cumulative
Target” for each of the Second Half of Fiscal 2008 and the first and second
whole Fiscal Years that commences on or after February 3, 2008 is a 15% rate of
cumulative compounded average Earnings per Share growth.  For the avoidance of
doubt, the Applicable Cumulative Target for the first whole fiscal year
commencing on February 3, 2008 shall be calculated by multiplying the sum of (A)
the Company’s actual Earnings per Share for the first and second fiscal quarters
of the Company’s 2008 Fiscal Year and (B) the Applicable Annual Target of
Earnings per Share for the Second Half of Fiscal 2008, by 1.15.  The “Applicable
Annual Target” and the “Applicable Cumulative Target” for each of the third and
fourth whole Fiscal Years that commences on or after February 3, 2008 will be a
rate of Earnings per Share growth and cumulative compounded average Earnings per
Share growth, respectively, determined by the

3


--------------------------------------------------------------------------------


Compensation Committee of the Board in its sole discretion not later than the
end of the first quarter of such Fiscal Year.

(ii)                                  For purposes of this Agreement, Earnings
per Share shall be equal to the basic earnings per share calculated in
accordance with accounting principles generally accepted in the United States
and as reported in the Company’s financial statements as filed with the
Securities and Exchange Commission, except that certain adjustments may be made
for certain non-recurring or unusual non-cash items recognized in accordance
with accounting principles generally accepted in the United States including,
but not limited to, any write-offs of unamortized deferred financing costs and
any asset impairment write-downs, which the Committee determines in its sole
discretion to exclude for purposes of this Agreement.

(iii)                               The Executive shall have the right to vote
the shares of the Restricted Stock, and shall have dividend rights as to such
shares, before any forfeiture of the shares of the Restricted Stock and while
such shares are restricted.  The number of shares credited to the Executive
shall be subject to adjustment in accordance with the provisions of the Equity
Plan (for example, in connection with the payment of a stock dividend by the
Company).

(iv)                              The shares of the Restricted Stock not yet
vested or forfeited shall become 100% vested in the event that there is a Change
in Control while the Executive is employed by the Company or an affiliate during
the Employment Term.  For this purpose, the term “Change in Control” is used as
defined in the Equity Plan except that in no event shall a “Change in Control”
be triggered pursuant to clause (A) of such term as so defined unless the
Acquiring Person becomes the Beneficial Owner of twenty percent (20%) or more of
the then outstanding shares of Common Stock or the Combined Voting Power of the
Company (except pursuant to an offer for all outstanding shares of Common Stock
at a price and upon such terms and conditions as a majority of the Continuing
Directors determine to be in the best interests of the Company and its
shareholders (other than an Acquiring Person on whose behalf the offer is being
made)) in one or more bona fide transactions and such level of ownership of such
Common Stock or Combined Voting Power, as applicable, exceeds the aggregate
level of ownership of the Marcianos of such Common Stock or Combined Voting
Power, respectively.  For purposes of the preceding sentence, “Marcianos” means
Maurice Marciano, Paul Marciano, and any trust established in whole or in part
for the benefit of one or more of them or their family members, or any other
entity controlled by one or more of them, and any other capitalized term used in
such sentence is used as defined in the Equity Plan if not otherwise defined in
this Agreement.  If the Executive terminates his employment with the Company for
“Good Reason” (as defined in Section 7(e) of this Agreement), or is terminated
by the Company without “Cause” (as defined in Section 7(c) of this Agreement),
the shares of the Restricted Stock not yet vested or forfeited shall become 100%
vested.

(v)                                 In all events other than those previously
addressed in Section 5(a)(iv), if the Executive ceases to be an employee of the
Company or an affiliate, the Executive shall be vested only as to that
percentage of shares of the Restricted Stock

4


--------------------------------------------------------------------------------


which are vested at the time of the termination of his employment and the
Executive shall forfeit the right to the shares of the Restricted Stock which
are not yet vested on the termination date.  Further, any Restricted Stock which
is unvested at the conclusion of the Original Employment Term (after the final
vesting determination is made as described in Section 5(a)(i) herein) shall be
forfeited and terminate.  Unvested shares of the Restricted Stock that are
forfeited shall be immediately transferred to the Company without any payment by
the Company, and the Company shall have the full right to cancel any evidence of
the Executive’s ownership of such forfeited shares.

(vi)                              The Restricted Stock Award shall be granted
pursuant to and, to the extent not contrary to the terms of this Agreement,
shall be subject to all of the terms and conditions imposed upon such awards
granted under the Equity Plan.

(b)                                 PERFORMANCE SHARE AWARDS.  The Company shall
grant the Executive under the Equity Plan at the completion of each whole Fiscal
Year commencing on and after February 4, 2007 and during the Employment Term
shares of the Company’s common stock (“Performance Shares”) based upon the
achievement by the Company and its subsidiaries of performance goals under the
Equity Plan for each such Fiscal Year established by the Compensation
Committee.  The Compensation Committee shall establish objective criteria to be
used to determine the extent to which such performance goals have been
satisfied.  Performance Shares will be granted for each whole Fiscal Year during
the Employment Term at “target” and “stretch” levels of 90% (i.e., $720,000 for
fiscal 2008) and 135% (i.e., $1,080,000 for fiscal 2008) of the Executive’s Base
Salary for such Fiscal Year.  Performance Shares granted in any particular
Fiscal Year will be subject to the standard vesting schedule established by the
Compensation Committee for Performance Share grants in that year (the current
vesting schedule is a 4-year vesting schedule).  After the expiration of the
Equity Plan, Executive’s right to receive future grants of Performance Shares is
subject to approval by the stockholders of the Company of a similar successor
plan under which such awards may be granted.

(c)                                  STOCK OPTION AWARDS.  The Company shall
grant the Executive under the Equity Plan at the completion of each whole Fiscal
Year commencing on or after February 4, 2007 and during the Employment Term
stock options to purchase the Company’s common stock at an exercise price of not
less than the fair market value of such stock on the grant date (“Stock
Options”) based upon the achievement by the Company and its subsidiaries of
performance goals under the Equity Plan for each such Fiscal Year established by
the Compensation Committee.  The Compensation Committee shall establish
objective criteria to be used to determine the extent to which such performance
goals have been satisfied.  Stock Options for each whole Fiscal Year during the
Employment Term will be granted at a grant-date Black-Scholes value of 50% of
the Executive’s Base Salary for such Fiscal Year (i.e., $400,000 for fiscal
2008).  Stock Options granted in any particular Fiscal Year will be subject to
the standard vesting schedule established by the Compensation Committee for
Stock Option grants in that year (the current vesting schedule is a 4-year
vesting schedule).  After the expiration of the Equity Plan, Executive’s right
to receive future grants of Stock Options is subject to approval by the
stockholders of the Company of a similar successor plan under which such awards
may be granted.

5


--------------------------------------------------------------------------------


(d)                                 DISCRETIONARY GRANTS.  In addition to the
employment inducement Restricted Stock, Performance Share and Stock Option
Awards under Section 5(a), (b) and (c) above, at the sole discretion of the
Board or the Committee, the Executive shall be eligible to participate
throughout the Employment Term in such long-term incentive plans and programs as
may be in effect from time to time in accordance with the Company’s compensation
practices and the terms and provisions of any such plans or programs.

6.                                       EMPLOYEE BENEFITS.

(a)                                  BENEFIT PLANS.  The Executive shall be
entitled to participate in all employee benefit plans of the Company including,
but not limited to, equity, pension, thrift, Section 401(k), profit sharing,
medical coverage, education, or other retirement (including without limitation
supplemental executive retirement plans) or welfare benefits that the Company
has adopted or may adopt, maintain or contribute to for the benefit of its
senior executives at a level commensurate with the Executive’s positions subject
to satisfying the applicable eligibility requirements.  The Executive shall at
all times during the Employment Term be entitled to participate in the Guess?,
Inc. Supplemental Executive Retirement Plan, as in effect on January 1, 2006,
and any deferred compensation plan which may be maintained by the Company from
time to time.

(b)                                 VACATION.  The Executive shall be entitled
to accrue annual paid vacation in accordance with the Company’s policy
applicable to senior executives, but in no event less than twenty business days
per calendar year (as prorated for partial years), which vacation may be taken
at such times as the Executive elects with due regard to the needs of the
Company.  Executive shall not be permitted to accrue more than a total of twenty
five (25) vacation days at any time.  Once Executive reaches the maximum
accrual, Executive shall not accrue any additional vacation days until a portion
of Executive’s accrued vacation time is used.

(c)                                  AUTOMOBILE.  The Company shall continue to
provide the Executive with an automobile or an automobile allowance during the
Employment Term in a manner consistent with its past practice.

(d)                                 PERQUISITES.  The Company shall provide to
the Executive, at the Company’s cost, all perquisites which other senior
executives of the Company are generally entitled to receive in accordance with
Company policy as set by the Board from time to time.

(e)                                  BUSINESS AND ENTERTAINMENT EXPENSES.  Upon
presentation of appropriate documentation, the Executive shall be reimbursed in
accordance with the Company’s expense reimbursement policy for all reasonable
and necessary business and entertainment expenses incurred in connection with
the performance of the Executive’s duties hereunder.

7.                                       TERMINATION.  The Executive’s
employment and the Employment Term shall terminate on the first of the following
to occur:

(a)                                  DISABILITY.  Upon written notice by the
Company to the Executive of termination due to Disability, while the Executive
remains Disabled.  For purposes of this Agreement, “Disabled” and “Disability”
shall (i) have the meaning defined under the Company’s

6


--------------------------------------------------------------------------------


then-current long-term disability insurance plan, policy, program or contract as
entitles the Executive to payment of disability benefits thereunder, or (ii) if
there shall be no such plan, policy, program or contract, mean permanent and
total disability as defined in Section 22(e)(3) of the Internal Revenue Code of
1986, as amended (the “Code”).

(b)                                 DEATH.  Automatically on the date of death
of the Executive.

(c)                                  CAUSE.  Immediately upon written notice by
the Company to the Executive of a termination for Cause.  “Cause” shall mean (i)
Executive’s conviction or plea of nolo contendere to a felony or any crime
involving moral turpitude; (ii) a willful act of theft, embezzlement or
misappropriation from the Company; or (iii) a determination by a two-thirds
majority of the members of the Board (excluding the Executive from such vote and
the denominator) that Executive has willfully and continuously failed to perform
substantially the Executive’s duties (other than any such failure resulting from
the Executive’s Disability or incapacity due to bodily injury or physical or
mental illness), after (A) a written demand for substantial performance is
delivered to the Executive by the Board which specifically identifies the manner
in which the Board believes that the Executive has not substantially performed
the Executive’s duties and provides the Executive with the opportunity to
correct such failure if, and only if, such failure is capable of cure; and (B)
the Executive’s failure to correct such failure which is capable of cure within
30 days of receipt of the demand for performance.  For the avoidance of doubt,
the parties expressly agree that only Cause pursuant to Section 7(c)(iii) shall
be deemed capable of cure.  Notwithstanding the foregoing, “Cause” shall not
include any act or omission that the Executive believes in good faith to have
been in or not opposed to the interest of the Company (without intent of
Executive to gain therefrom, directly or indirectly, a profit to which he was
not legally entitled).  In the event that the Board has so determined in good
faith that Cause exists, the Board shall have no obligation to terminate the
Executive’s employment if the Board determines in its sole discretion that such
a decision not to terminate the Executive’s employment is in the best interest
of the Company.

(d)                                 WITHOUT CAUSE.  Upon written notice by the
Company to the Executive of an involuntary termination without Cause and other
than due to death or Disability prior to age sixty-five.

(e)                                  GOOD REASON.  Upon written notice by the
Executive to the Company of termination for Good Reason unless the reasons for
any proposed termination for Good Reason are remedied in all material respects
by the Company within thirty (30) days following written notification by the
Executive to the Company.  “Good Reason” means the occurrence of any one or more
of the following events prior to age sixty-five unless Executive specifically
agrees in writing that such event shall not be Good Reason:

(i)                                     Any material breach of this Agreement by
the Company, including:

(A)                              the failure of the Company to pay the
compensation and benefits set forth in Sections 3 through 6 of this Agreement;

7


--------------------------------------------------------------------------------


(B)                                any material adverse change in the
Executive’s status, position or responsibilities as President and Chief
Operating Officer of the Company;

(C)                                causing or requiring the Executive to report
to anyone other than the Board, the Chairman of the Board or the Chief Executive
Officer; or

(D)                               assignment of duties materially inconsistent
with his position and duties described in this Agreement;

(ii)                                  the failure of the Company to assign this
Agreement to a successor to all or substantially all of the business or assets
of the Company or failure of such a successor to the Company to explicitly
assume and agree to be bound by this Agreement;

(iii)                               requiring the Executive to be principally
based at any office or location outside of the Los Angeles metropolitan area;

(iv)                              purported termination of the Executive’s
employment for “Cause” in a bad faith violation of the substantive and
procedural requirements of Section 7(c); or

(v)                                 a termination of employment by the Executive
for any reason or no reason during the 30-day period commencing 6 months after a
Change in Control.

(f)                                    BY EXECUTIVE WITHOUT GOOD REASON.  Upon
thirty (30) days’ prior written notice by the Executive to the Company of the
Executive’s termination of employment without Good Reason (which the Company
may, in its sole discretion, make effective earlier than any notice date).

8.                                       CONSEQUENCES OF TERMINATION.  Any
termination payments made and benefits provided under this Agreement to the
Executive shall be in lieu of any termination or severance payments or benefits
for which the Executive may be eligible under any of the plans, policies or
programs of the Company or its affiliates.  Except to the extent otherwise
provided in this Agreement, all benefits and awards under the Company’s
compensation and benefit programs shall be subject to the terms and conditions
of the plan or arrangement under which such benefits accrue, are granted or are
awarded.  The following amounts and benefits shall be due to the Executive:

(a)                                  DISABILITY.  Upon such termination, the
Company shall pay or provide the Executive (i) any unpaid Base Salary through
the date of termination and any accrued vacation in accordance with Company
policy; (ii) any unpaid Bonus earned with respect to any Fiscal Year ending on
or preceding the date of termination; (iii) reimbursement for any unreimbursed
business expenses incurred through the date of termination; and (iv) all other
payments, benefits or perquisites to which the Executive may be entitled under
the terms of any applicable compensation arrangement or benefit, equity or
perquisite plan or program or grant or this Agreement (collectively, “Accrued
Amounts”).  The Executive will also be paid a pro-rata portion of the
Executive’s Bonus for the performance year in which the Executive’s termination
occurs, payable at the time that annual Bonuses are paid to other senior
executives (determined by multiplying the amount the Executive would have
received based upon target performance

8


--------------------------------------------------------------------------------


had employment continued through the end of the performance year by a fraction,
the numerator of which is the number of days during the performance year of
termination that the Executive is employed by the Company and the denominator of
which is 365).

(b)                                 DEATH.  In the event the Employment Term
ends on account of the Executive’s death, the Executive’s estate (or to the
extent a beneficiary has been designated in accordance with a program, the
beneficiary under such program) shall be entitled to any Accrued Amounts.  The
Executive’s estate (or beneficiary) will also be paid a pro-rata portion of the
Executive’s Bonus for the performance year in which the Executive’s termination
occurs, payable at the time that annual Bonuses are paid to other senior
executives (determined by multiplying the amount the Executive would have
received based upon target performance had employment continued through the end
of the performance year by a fraction, the numerator of which is the number of
days during the performance year of termination that the Executive is employed
by the Company and the denominator of which is 365).

(c)                                  TERMINATION FOR CAUSE OR BY EXECUTIVE
WITHOUT GOOD REASON.  If the Executive’s employment should be terminated by the
Company for Cause or by the Executive without Good Reason, the Company shall pay
to the Executive any Accrued Amounts.  In addition, the Company, at its
election, shall have the option in its full and absolute discretion to retain
the Executive as a consultant for a one-year period following the last day of
the Employment Term (the “Consulting Period”), with the terms of such
consultancy to be governed by the terms of the consulting agreement attached as
Appendix A below.

(d)                                 TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON.  If the Executive’s employment by the Company is terminated by the
Company other than for Cause (other than a termination due to Disability or
death) or by the Executive for Good Reason, the Company shall pay or provide the
Executive with

(i)                                     the Accrued Amounts;

(ii)                                  a pro-rata portion of the Executive’s
Bonus for the performance year in which the Executive’s termination occurs,
payable at the time that annual Bonuses are paid to other senior executives,
determined by multiplying the amount the Executive would have received based
upon actual performance had employment continued through the end of the
performance year (but in no event less than the amount for target performance),
by a fraction, the numerator of which is the number of days during the
performance year of termination that the Executive is employed by the Company
and the denominator of which is 365; and

(iii)                               an amount equal to the sum of the
Executive’s Base Salary and the then Target Bonus; provided, however, that in
the event such termination under this Section 8(d), whether by the Company
without Cause or by the Executive for Good Reason, occurs following a Change in
Control and prior to the expiration of the Original Employment Term, the amount
payable under this clause (iii) shall be an amount equal to two times the sum of
the Executive’s Base Salary and the then Target Bonus, in either case payable in
a single lump-sum, with such payment being made on the earliest payroll

9


--------------------------------------------------------------------------------


date that does not result in adverse tax consequences to the Executive under
Section 409A of the Code.

In addition, the Company, at its election, shall have the option in its full and
absolute discretion to retain the Executive as a consultant for a one-year
period following the last day of the Employment Term, with the terms of such
consultancy to be governed by the terms of the consulting agreement attached as
Appendix A below.  Notwithstanding anything to the contrary contained herein,
the Company shall have no obligation to provide any of the monetary payments
and/or benefits provided for in this Section 8 (other than Accrued Amounts)
unless and until Executive executes an effective general release of all claims
in favor of the Company in a form acceptable to the Company (the “Release”). 
For the avoidance of doubt, Executive’s execution of the Release is a condition
precedent to any obligation of the Company to provide the monetary payments
and/or benefits provided for in this Section 8 (other than Accrued Amounts).

(e)                                  NON-RENEWAL.  Upon a termination as a
result of a Non-Renewal at the expiration of the Employment Term, the Company
shall pay to the Executive any Accrued Amounts.  In addition, the Company, at
its election, shall have the option in its full and absolute discretion to
retain the Executive as a consultant for a one-year period following the last
day of the Employment Term, with the terms of such consultancy to be governed by
the terms of the consulting agreement attached as Appendix A below.

9.                                       CONFIDENTIALITY; NON-COMPETITION;
NON-SOLICITATION.

(a)                                  CONFIDENTIALITY.  The Executive agrees that
the Executive shall not, directly or indirectly, use, make available, sell,
disclose or otherwise communicate to any person, other than in the course of the
Executive’s employment and for the benefit of the Company, either during the
period of the Executive’s employment or at any time thereafter, any nonpublic,
proprietary or confidential information, knowledge or data relating to the
Company, any of its subsidiaries, affiliated companies or businesses, which
shall have been obtained by the Executive during the Executive’s employment by
the Company.  The foregoing shall not apply to information that (i) was known to
the public prior to its disclosure to the Executive; (ii) becomes known to the
public subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information). 
Notwithstanding clauses (i) and (ii) of the preceding sentence, the Executive’s
obligation to maintain such disclosed information in confidence shall not
terminate where only portions of the information are in the public domain.

(b)                                 NON-COMPETITION.  During the Executive’s
employment with the Company and during the Consulting Period, if any, the
Executive shall not, directly or indirectly, whether as owner, consultant,
employee, partner, venturer, agent, through stock ownership, investment of
capital, lending of money or property, rendering of services, or otherwise,
compete with the Company or any of its affiliates or subsidiaries in any
business in which any of them is engaged while the Executive is employed with
Company, including, without limitation, the

10


--------------------------------------------------------------------------------


design, marketing, distribution and licensing of apparel, accessories and
related consumer products (such businesses are hereinafter referred to as the
“Business”), or assist, become interested in or be connected with any
corporation, firm, partnership, joint venture, sole proprietorship or other
entity which so competes with the Business.  During the Consulting Period, if
any, the restrictions imposed by this Section 9(b) shall not apply to any
business in which the Company or its affiliates and subsidiaries were not
engaged at the time of termination of the Executive’s employment hereunder or to
any geographic area in which the Company or its affiliates and subsidiaries were
not engaged in the Business at the time of termination.

(c)                                  NON-SOLICITATION OF CUSTOMERS AND
SUPPLIERS.  During the Executive’s employment with the Company and during the
Consulting Period, if any (and, in the event of a termination by the Company for
Cause or by the Executive other than for Good Reason, for a period of
twenty-four (24) months following the date of such termination), the Executive
shall not, directly or indirectly, influence or attempt to influence customers
or suppliers of the Company or any of its subsidiaries or their affiliates to
divert their business to any business, individual, partner, firm, corporation or
other entity that is then a direct competitor of the Company or its subsidiaries
or their affiliates (each such competitor, a “Competitor of the Company”);
provided, however, that if the Executive is employed by customers or suppliers
of the Company following his termination of employment and such employment does
not violate Section 9(b) hereof, the normal execution of his duties in
connection with such employment shall not constitute a violation of this Section
9(c).

(d)                                 NON-SOLICITATION OF EMPLOYEES.

(i)                                     The Executive recognizes that he will
possess confidential information about other employees of the Company and its
subsidiaries or their affiliates relating to their education, experience,
skills, abilities, compensation and benefits, and interpersonal relationships
with customers of the Company and its subsidiaries or their affiliates.

(ii)                                  The Executive recognizes that the
information he will possess about these other employees is not generally known,
is of substantial value to the Company and its subsidiaries in developing their
business and in securing and retaining customers, and has been and will be
acquired by him because of his business position with the Company and its
subsidiaries.

(iii)                               The Executive agrees that, during the
Executive’s employment with the Company and for a period of twenty-four (24)
months following the date of termination, he will not, directly or indirectly,
solicit or recruit any employee of the Company or its subsidiaries or their
affiliates for the purpose of being employed by him or by any Competitor of the
Company on whose behalf he is acting as an agent, representative or employee and
that he will not convey any such confidential information or trade secrets about
other employees of the Company and its subsidiaries or their affiliates to any
other person.

(e)                                  REMEDIES.  In the event of a breach or
threatened breach of this Section 9, the Executive agrees that the Company shall
be entitled to apply for injunctive relief in a court

11


--------------------------------------------------------------------------------


of appropriate jurisdiction to remedy any such breach or threatened breach, the
Executive acknowledging that damages would be inadequate and insufficient. 
Without limiting the foregoing and in addition to whatever other rights and
remedies the Company may have at equity or in law, if the Executive breaches any
of the provisions contained in this Section 9, all benefits and payments payable
pursuant to Section 8 hereof shall cease.

10.                                 NO ASSIGNMENT.

(a)                                  This Agreement is personal to each of the
parties hereto.  Except as provided in Section 10(b) below, no party may assign
or delegate any rights or obligations hereunder without first obtaining the
written consent of the other party hereto.

(b)                                 The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company provided the Company shall require such successor to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place and shall deliver a copy of such assignment to the Executive.

11.                                 NOTICE.  For the purpose of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given (a) on the date of delivery
if delivered by hand, (b) on the date of transmission, if delivered by confirmed
facsimile, (c) on the first business day following the date of deposit if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive:

At the address (or to the facsimile number) shown
on the records of the Company

If to the Company:

Guess?, Inc.
1444 South Alameda Street
Los Angeles, California 90021
Attention:  General Counsel
Facsimile No.:   (213) 744-7821

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

12.                                 SECTION HEADINGS; INCONSISTENCY.  The
section headings used in this Agreement are included solely for convenience and
shall not affect, or be used in connection with, the interpretation of this
Agreement.  In the event of any inconsistency between this Agreement and any
other agreement (including but not limited to any option, stock, long-term
incentive or other equity award agreement), plan, program, policy or practice
(collectively,

12


--------------------------------------------------------------------------------


“Other Provision”) of the Company, the terms of this Agreement shall control
over such Other Provision to the extent that the terms of this Agreement are
more beneficial to the Executive.

13.                                 SEVERABILITY.  The provisions of this
Agreement shall be deemed severable and the invalidity of unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

14.                                 COUNTERPARTS.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same
instruments.  One or more counterparts of this Agreement may be delivered by
facsimile, with the intention that delivery by such means shall have the same
effect as delivery of an original counterpart thereof.

15.                                 DISPUTE RESOLUTION.  In the event of any
controversy, dispute or claim between the parties under, arising out of or
related to this Agreement (including but not limited to, claims relating to
breach, termination of this Agreement, or the performance of a party under this
Agreement), other than with respect to relief sought by the Company at its
option in a court of appropriate jurisdiction pursuant to Section 9(e) hereof,
whether based on contract, tort, statute or other legal theory (collectively
referred to hereinafter as “Disputes”), the parties shall follow the dispute
resolution procedures set forth below.  Any Dispute shall be settled exclusively
by arbitration, conducted before a single arbitrator in Los Angeles, California,
administered by the American Arbitration Association (“AAA”) in accordance with
its Commercial Arbitration Rules then in effect.  The parties agree to (i)
appoint an arbitrator who is knowledgeable in employment and human resource
matters and, to the extent possible, the industry in which the Company operates,
and instruct the arbitrator to follow substantive rules of law; (ii) require the
testimony to be transcribed; and (iii) require the award to be accompanied by
findings of act and a statement of reasons for the decision.  The arbitrator
shall have the authority to permit discovery, to the extent deemed appropriate
by the arbitrator, upon request of a party.  The arbitrator shall have no power
or authority to add to or detract from the written agreement of the parties.  If
the parties cannot agree upon an arbitrator within ten (10) days after demand by
either of them, either or both parties may request the American Arbitration
Association name a panel of five (5) arbitrators.  The Company shall strike the
names of two (2) off this list, the Executive shall also strike two (2) names,
and the remaining name shall be the arbitrator.  The parties shall stipulate
that arbitration shall be completed within ninety (90) days.  The decision of
the arbitrator will be final and binding upon the parties hereto.  Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.  The
Company shall bear the costs of the arbitrator and any related forum fee.

16.                                 INDEMNIFICATION.  The Company hereby agrees
to indemnify the Executive in accordance with the indemnification provisions set
forth in the Company’s Restated Certificate of Incorporation and Amended and
Restated Bylaws, in each case as amended.

17.                                 LIABILITY INSURANCE.  The Company shall
cover the Executive under directors and officers liability insurance both during
and, while potential liability exists, after the term of this Agreement in the
same amount and to the same extent as the Company covers its other officers and
directors.

13


--------------------------------------------------------------------------------


18.                                 MISCELLANEOUS.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer or director as may be designated by the Board.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  This Agreement
together with all exhibits hereto sets forth the entire agreement of the parties
hereto in respect of the subject matter contained herein.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to its conflicts of law principles.  Notwithstanding
the foregoing, the Company’s rights pursuant to any confidentiality, proprietary
information, assignment of inventions or similar agreement shall survive and
continue in effect.

19.                                 PAYMENT OF COMPENSATION.  Notwithstanding
anything in this Agreement or elsewhere to the contrary:

(a)                                  If payment or provision of any amount or
other benefit that is “deferred compensation” subject to Section 409A of the
Code at the time otherwise specified in this Agreement or elsewhere would
subject such amount or benefit to additional tax pursuant to Section
409A(a)(1)(B) of the Code, and if payment or provision thereof at a later date
would avoid any such additional tax, then the payment or provision thereof shall
be postponed to the earliest date on which such amount or benefit can be paid or
provided without incurring any such additional tax.  In the event that deferred
payment is required in order to comply with Section 409A, such payment shall be
accumulated and paid in a single lump sum on such earliest date together with
interest for the period of delay, compounded annually, equal to the prime rate
(as published in The Wall Street Journal), and in effect as of the date the
payment should otherwise have been provided.

(b)                                 If any payment or benefit permitted or
required under this Agreement, or otherwise, is reasonably determined by either
party to be subject for any reason to a material risk of additional tax pursuant
to Section 409A(a)(1)(B) of the Code, including when final regulations and
issued thereunder, then the parties shall promptly agree in good faith on
appropriate provisions to avoid such risk without materially changing the
economic value of this Agreement to either party.

20.                                 FULL SETTLEMENT.  Except as set forth in
this Agreement, the Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including without limitation, set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others, except to the extent any
amounts are due the Company or its subsidiaries or affiliates pursuant to a
judgment against the Executive.  In no event shall the Executive be obliged to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
nor shall the amount of any payment hereunder be reduced by any compensation
earned by the Executive as a result of employment by another employer, except as
set forth in this Agreement.

14


--------------------------------------------------------------------------------


21.                                 REPRESENTATIONS.  Except as otherwise
disclosed to the Company in writing, the Executive represents and warrants to
the Company that the Executive has the legal right to enter into this Agreement
and to perform all of the obligations on the Executive’s part to be performed
hereunder in accordance with its terms and that the Executive is not a party to
any agreement or understanding, written or oral, which could prevent the
Executive from entering into this Agreement or performing all of the Executive’s
obligations hereunder.

22.                                 WITHHOLDING.  The Company may withhold from
any and all amounts payable under this Agreement such federal, state and local
taxes as may be required to be withheld pursuant to any applicable law or
regulation.

23.                                 NON-EXCLUSIVITY OF RIGHTS.  Nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company and for which the Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
restricted stock unit or other agreement with the Company or any of its
affiliated companies.  Except as otherwise provided herein, amounts and benefits
which are vested benefits or which the Executive is otherwise entitled to
receive under any plan, program, agreement or arrangement of the Company at or
subsequent to the date of termination shall be payable in accordance with such
plan or program.

24.                                 SURVIVAL.  The respective obligations of,
and benefits afforded to, the Company and Executive that by their express terms
or clear intent survive termination of Executive’s employment with the Company,
including, without limitation, the provisions of Sections 8, 9, 10, 15, 16, 17,
19, 20 and 22 of this Agreement, will survive termination of Executive’s
employment with the Company, and will remain in full force and effect according
to their terms.

25.                                 AGREEMENT OF THE PARTIES.  The language used
in this Agreement will be deemed to be the language chosen by the parties hereto
to express their mutual intent, and no rule of strict construction will be
applied against any party hereto.  Neither Executive nor the Company shall be
entitled to any presumption in connection with any determination made hereunder
in connection with any arbitration, judicial or administrative proceeding
relating to or arising under this Agreement.

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

GUESS?, INC.

 

 

 

 

 

By:

 /s/ Paul Marciano

 

 

 

Name:

 Paul Marciano

 

 

Its:

 Chief Executive Officer

 

 

 

 

 

 

 

 

 

CARLOS ALBERINI

 

 

 

 

 

 

 

 

  /s/ Carlos Alberini

 

 

 

S-1


--------------------------------------------------------------------------------


APPENDIX A

CONSULTING AGREEMENT

CONSULTING AGREEMENT dated this    th day of               20     by and between
Guess?, Inc. (the “Company”) and Carlos Alberini (“Alberini”).

WITNESSETH:

WHEREAS, Alberini has served as the Company’s President and Chief Operating
Officer;

WHEREAS, Alberini will no longer serve as the Company’s President and Chief
Operating Officer (the effective date of such termination of service is referred
to as the “Termination Date”) but has agreed to provide consulting services to
the Company as the Board of Directors of the Company (the “Board”) may
reasonably consider appropriate; and

WHEREAS, the parties desire to set forth their respective rights and obligations
regarding Alberini’s consulting arrangement.

NOW, THEREFORE, in consideration of the covenants set forth herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

1.                                       Consulting Period.  The Company agrees
to retain Alberini as a consultant to provide the services described in Section
2 below from the Termination Date until the first anniversary of the Termination
Date (the “Consulting Period”), as provided in this Consulting Agreement.

2.                                       Consulting Services.  Alberini shall
provide such consulting services to the Company as reasonably requested by the
Board from time to time.  These services may include but are not limited to
performing any transition and integration services related to the Company’s
business and cooperating with the Company regarding any litigation initiated
involving matters of which Alberini has particular knowledge.  Alberini agrees
to be available up to seven days per month during the Consulting Period to
perform the Consulting Services.  The Consulting Services will be performed at
such times as are reasonably requested by the Company after reasonable
consultation with Alberini.  Alberini shall provide these services in Los
Angeles, California, provided that Alberini shall be required to travel for
business and client meetings as reasonably requested by the Company.

3.                                       Fees.  As compensation for the
Consulting Services, the Company shall pay Alberini fifty percent of Alberini’s
Base Salary as of the Termination Date per annum during the Consulting Period. 
Fees shall be paid monthly in arrears by the 15th day of the following month. 
Alberini shall not be entitled to participate, and shall not participate in any
employee benefit plan providing benefits to Company employees, whether presently
in force or adopted subsequent to this Consulting Agreement, with respect to his
Consulting Services.  Notwithstanding the


--------------------------------------------------------------------------------


foregoing, Alberini shall retain all compensation and benefits that continue
past his Termination Date pursuant to the terms of his Employment Agreement with
the Company dated August 5, 2007 or otherwise.  All reasonable and necessary
business expenses incurred by Alberini in the performance of the Consulting
Services shall be promptly reimbursed by the Company in accordance with the
Company’s standard expense reimbursement policies applicable to independent
contractors.

4.                                       Status.  Alberini acknowledges and
agrees that his status at all times during the Consulting Period shall be that
of an independent contractor.  Alberini hereby waives any rights to be treated
as an employee or deemed employee of the Company or any of its affiliates for
any purpose following his termination of employment at the Termination Date
except as provided under his Employment Agreement.  The parties hereby
acknowledge and agree that the compensation provided for in Section 3 shall
represent fees for Consulting Services provided by Alberini as an independent
contractor, and shall be paid without any deductions or withholdings for taxes.

5.                                       Retained Property.  During the
Consulting Period, Alberini shall retain all property of the Company in his
possession, including, but not limited to, credit cards, security key cards,
telephone cards, car service cards, computer software or hardware, Company
identification cards, Company records and copies of records, correspondence and
copies of correspondence and other books or manuals issued by the Company.

6.                                       Assignability.  Alberini may not assign
or transfer this Consulting Agreement or any of Alberini’s rights, duties or
obligations hereunder.  The Company may assign this Consulting Agreement to any
person or entity acquiring all or substantially all of the assets (by merger or
otherwise) of the Company so long as such person, entity or affiliate assumes
the Company’s obligations hereunder.

7.                                       Entire Agreement.  This Consulting
Agreement constitutes the full and complete understanding and agreement of the
parties hereto with respect to engaging Alberini as a consultant to the
Company.  This Consulting Agreement may not be changed or amended orally, but
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change, modification or discharge is sought.

8.                                       Divisibility.  If any one or more of
the provisions of this Consulting Agreement or any application thereof shall be
invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions and other application thereof shall
not in any way be affected or impaired.

9.                                       Applicable Law.  This Consulting
Agreement shall be governed by, and the rights and obligations of the parties
determined in accordance with, the laws of the State of California as in effect
for contracts made and to be performed in the State of California.

10.                                 Survival.  All of the Company’s obligations
hereunder shall survive the termination of this Consulting Agreement.

2


--------------------------------------------------------------------------------


11.                                 Counterparts.  This Consulting Agreement may
be executed in counterparts, each of which shall be deemed an original, all of
which shall together constitute one and the same Consulting Agreement.

IN WITNESS WHEREOF, the undersigned have duly executed this Consulting Agreement
as of the day and year first above written.

CARLOS ALBERINI

 

 

 

 

 

 

 

 

 

 

 

COMPANY

 

 

 

 

 

By:

 

 

Its:

 

 

3


--------------------------------------------------------------------------------